Title: To George Washington from Brigadier General Charles Scott, 28 August 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.] 28th Augt 1778 ½ past 5
          
          I sent You a Message By Capt. Anderson from Volentines hill informing Your Excellency
            of the Fleat in the sound I dispatched Colos. Butler
            & parker from That place for Intelligence, they are Just Returnd from the Waters
            edg opposit them and inform me that there are about  70 Sail Chiefly
            Transports the Bulk of which Lyes about the west end of City Island, A considerable part
            of those vessils came From Frogs point. the others came from The Easter’d. But all come
            too at the Same Place, they Assure me there are no troops on Board. I shall continue to
            watch them and give You every intillegence Possable. Persons are inguaged to Go on
            Board. I am Your Excely Obt Servt
          
            Chs Scott
          
        